OMB APPROVAL OMB Number: 3235-0578 Expires: March 31, 2019 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1355 The Alger Funds II (Exact name of registrant as specified in charter) 360 Park Avenue South, New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: January 31, 2017 ITEM 1. Schedule of Investments. - 2 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments January 31, 2017 (Unaudited) COMMON STOCKS—96.6% SHARES VALUE AEROSPACE & DEFENSE—0.4% Lockheed Martin Corp. 82,297 $ AIRLINES—0.4% Southwest Airlines Co. 398,167 ALTERNATIVE CARRIERS—0.5% Level 3 Communications, Inc.* 442,853 APPAREL ACCESSORIES & LUXURY GOODS—1.2% Hanesbrands, Inc. 370,236 8,778,295 Kate Spade & Co.* 1,120,558 20,741,529 PVH Corp. 355,695 33,367,748 APPAREL RETAIL—0.3% The TJX Cos., Inc. 216,620 APPLICATION SOFTWARE—3.3% Adobe Systems, Inc.* 518,637 58,803,063 Autodesk, Inc.* 353,656 28,766,379 salesforce.com, Inc.* 996,203 78,799,657 ASSET MANAGEMENT & CUSTODY BANKS—0.1% WisdomTree Investments, Inc. 707,680 AUTO PARTS & EQUIPMENT—0.4% Delphi Automotive PLC. 313,044 BIOTECHNOLOGY—5.4% ACADIA Pharmaceuticals, Inc.* 462,682 16,004,170 Alexion Pharmaceuticals, Inc.* 228,717 29,888,738 Biogen, Inc.* + 145,192 40,253,030 BioMarin Pharmaceutical, Inc.* 171,528 15,030,999 Celgene Corp.* 698,762 81,161,206 Gilead Sciences, Inc. 66,707 4,832,922 Incyte Corp.* 416,747 50,513,904 TESARO, Inc.* 33,644 5,478,589 Vertex Pharmaceuticals, Inc.* + 394,800 33,901,476 BREWERS—1.3% Molson Coors Brewing Co., Cl. B 668,619 BROADCASTING—1.1% CBS Corp., Cl. B 890,883 BUILDING PRODUCTS—0.6% Johnson Controls International PLC. 663,238 CABLE & SATELLITE—3.2% Charter Communications, Inc., Cl. A* 65,935 21,359,643 Comcast Corporation, Cl. A 1,881,005 141,865,397 CASINOS & GAMING—0.2% Red Rock Resorts, Inc., Cl. A 459,846 COMMUNICATIONS EQUIPMENT—0.6% Palo Alto Networks, Inc.* 210,647 - 3 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.2% Allison Transmission Holdings, Inc. 267,990 $ CONSUMER FINANCE—0.4% LendingClub Corp.* 3,014,352 DATA PROCESSING & OUTSOURCED SERVICES—3.8% Visa, Inc., Cl. A + 2,343,953 DIVERSIFIED BANKS—0.7% JPMorgan Chase & Co. 158,361 13,402,092 Wells Fargo & Co. 416,646 23,469,669 ELECTRICAL COMPONENTS & EQUIPMENT—0.4% AMETEK, Inc. 400,986 FINANCIAL EXCHANGES & DATA—1.2% IntercontinentalExchange Group, Inc. 934,640 54,545,590 S&P Global, Inc. 44,138 5,304,505 FOOD DISTRIBUTORS—0.5% Performance Food Group Co.* 1,086,799 FOOTWEAR—0.3% NIKE, Inc., Cl. B 324,001 HEALTH CARE EQUIPMENT—3.0% Boston Scientific Corp.* 925,032 22,256,270 Danaher Corp. 431,439 36,206,361 DexCom, Inc.* 469,721 37,178,417 Edwards Lifesciences Corp.* 372,800 35,878,272 Medtronic PLC. 290,460 22,080,769 HEALTH CARE SERVICES—0.2% Envision Healthcare Corp.* 150,865 HOME ENTERTAINMENT SOFTWARE—1.6% Activision Blizzard, Inc. 197,825 7,954,543 Electronic Arts, Inc.* 860,202 71,766,653 HOME IMPROVEMENT RETAIL—1.4% The Home Depot, Inc. 509,435 HOTELS RESORTS & CRUISE LINES—0.7% Marriott International, Inc., Cl. A 326,736 27,641,866 Royal Caribbean Cruises Ltd. 89,456 8,375,765 HOUSEWARES & SPECIALTIES—1.6% Newell Brands, Inc. 1,728,009 HYPERMARKETS & SUPER CENTERS—0.6% Costco Wholesale Corp. 187,586 INDUSTRIAL CONGLOMERATES—3.4% Honeywell International, Inc. + 1,471,019 INDUSTRIAL GASES—1.3% Air Products & Chemicals, Inc. 460,008 - 4 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INTERNET RETAIL—6.4% Amazon.com, Inc.* + 378,031 $ 311,300,968 NetFlix, Inc.* 121,272 17,064,183 INTERNET SOFTWARE & SERVICES—14.0% Alibaba Group Holding Ltd.#* 409,530 41,489,484 Alphabet, Inc., Cl. C* + 460,801 367,161,629 eBay, Inc.* 522,097 16,618,348 Facebook, Inc., Cl. A* + 1,809,193 235,774,032 Match Group, Inc.* 705,614 12,256,515 Palantir Technologies, Inc., Cl. A* ,@ 348,292 2,117,615 Yahoo! Inc.* 938,359 41,353,481 INVESTMENT BANKING & BROKERAGE—0.7% Morgan Stanley 822,585 IT CONSULTING & OTHER SERVICES—0.1% InterXion Holding NV* 140,050 LIFE SCIENCES TOOLS & SERVICES—0.2% Thermo Fisher Scientific, Inc. 57,620 MANAGED HEALTH CARE—3.6% Aetna, Inc. 263,786 31,287,657 Centene Corp.* 262,987 16,639,188 Humana, Inc. 75,362 14,959,357 UnitedHealth Group, Inc. 754,046 122,230,857 METAL & GLASS CONTAINERS—0.3% Ball Corp. 231,265 MOVIES & ENTERTAINMENT—1.4% The Walt Disney Co. 404,173 44,721,743 Time Warner, Inc. 290,012 28,087,662 OIL & GAS EQUIPMENT & SERVICES—0.5% Halliburton Company 459,561 OIL & GAS EXPLORATION & PRODUCTION—1.7% Anadarko Petroleum Corp. 767,510 53,364,970 EOG Resources, Inc. 23,261 2,362,852 Pioneer Natural Resources Co. 143,489 25,861,023 Whiting Petroleum Corp.* 244,674 2,713,435 OTHER DIVERSIFIED FINANCIAL SERVICES—0.8% Bank of America Corp. 1,698,443 PACKAGED FOODS & MEATS—0.7% Pinnacle Foods, Inc. 301,016 16,011,041 The Kraft Heinz Co. 114,657 10,237,723 The WhiteWave Foods Co.* 196,563 10,822,759 PHARMACEUTICALS—1.9% Allergan PLC. + 434,882 - 5 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE RAILROADS—1.0% Union Pacific Corp. 502,865 $ RESEARCH & CONSULTING SERVICES—0.2% Verisk Analytics, Inc., Cl. A* 120,699 RESTAURANTS—0.6% Starbucks Corp. + 553,758 SEMICONDUCTORS—4.9% Broadcom Ltd. 588,802 117,465,999 Cavium Networks, Inc.* 153,566 10,167,605 Micron Technology, Inc.* 1,682,121 40,555,937 Microsemi Corp.* 814,378 43,284,191 NXP Semiconductors NV* 311,784 30,508,064 QUALCOMM, Inc. 187,348 10,010,004 SOFT DRINKS—1.2% PepsiCo, Inc. + 577,027 SPECIALIZED CONSUMER SERVICES—0.1% ServiceMaster Global Holdings, Inc.* 99,329 SPECIALTY CHEMICALS—0.4% The Sherwin-Williams Co. 19,542 5,937,055 WR Grace & Co. 224,518 15,568,078 SYSTEMS SOFTWARE—6.8% Choicestream, Inc.* ,@,(a) 178,292 – Microsoft Corp. + 4,389,055 283,752,405 Red Hat, Inc.* 357,468 27,124,672 ServiceNow, Inc.* 396,724 35,951,129 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—6.1% Apple, Inc. + 2,198,540 266,792,829 Western Digital Corp. 593,483 47,318,400 TOBACCO—1.0% Philip Morris International, Inc. 545,470 TRADING COMPANIES & DISTRIBUTORS—1.2% HD Supply Holdings, Inc.* 1,089,580 46,089,234 United Rentals, Inc.* 113,230 14,324,727 WIRELESS TELECOMMUNICATION SERVICES—0.5% T-Mobile US, Inc.* 439,404 TOTAL COMMON STOCKS (Cost $4,090,514,577) PREFERRED STOCKS—0.6% SHARES VALUE BIOTECHNOLOGY—0.2% Prosetta Biosciences, Inc., Series D* ,@,(a) 2,912,012 INTERNET SOFTWARE & SERVICES—0.2% Palantir Technologies, Inc., Cl. B* ,@ 1,420,438 8,636,263 Palantir Technologies, Inc., Cl. D* ,@ 185,062 1,125,177 - 6 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) PREFERRED STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc., Series DD* ,@ 171,099 $ SYSTEMS SOFTWARE—–% Choicestream, Inc., Cl. A* ,@,(a) 1,537,428 – Choicestream, Inc., Cl. B* ,@,(a) 3,765,639 – – TOTAL PREFERRED STOCKS (Cost $32,736,484) WARRANTS—–% SHARES VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc., 6/22/26 @,(a) 838,287 – (Cost $837,448) – MASTER LIMITED PARTNERSHIP—1.0% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.0% The Blackstone Group LP. 1,637,347 (Cost $48,287,859) REAL ESTATE INVESTMENT TRUST—1.6% SHARES VALUE MORTGAGE—0.1% Blackstone Mortgage Trust, Inc., Cl. A 180,598 SPECIALIZED—1.5% Crown Castle International Corp. 455,985 40,049,162 Equinix, Inc. 68,014 26,184,030 Lamar Advertising Co., Cl. A 172,480 13,025,690 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $81,118,408) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(a) 838,287 (Cost $207,331) SPECIAL PURPOSE VEHICLE—0.1% SHARES VALUE CONSUMER FINANCE—0.1% JS Kred SPV I, LLC. @ 2,715,111 (Cost $2,715,111) Total Investments (Cost $4,256,417,218) (b) 99.9 % Other Assets in Excess of Liabilities 0.1 % NET ASSETS 100.0 % $ * Non-income producing security. + All or a portion of this security is held as collateral for securities sold short. # American Depositary Receipts. - 7 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2017 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc., 11.00%, 8/05/18 08/04/16 % % Choicestream, Inc., 6/22/26 08/04/16 % 0 % Choicestream, Inc., Cl. A 12/17/13 % 0 % Choicestream, Inc., Cl. B 07/10/14 % 0 % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc., Series D 02/06/15 % % Total $ 35,239,630 0.69 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At January 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $4,336,350,692, amounted to $771,583,725 which consisted of aggregate gross unrealized appreciation of $887,885,197 and aggregate gross unrealized depreciation of $116,301,472. See Notes to Financial Statements - 8 - THE ALGER FUNDS II | ALGER SPECTRA FUND Schedule of Investments - Securities Sold Short (Continued) January 31, 2017 (Unaudited) COMMON STOCKS—-1.3% SHARES VALUE APPLICATION SOFTWARE—-0.1% SS&C Technologies Holdings, Inc. (164,552 ) $ ) AUTO PARTS & EQUIPMENT—-0.2% Gentex Corp. (475,453 ) ) CASINOS & GAMING—-0.2% Wynn Resorts Ltd. (112,322 ) (11,392,821 ) COMMUNICATIONS EQUIPMENT—-0.2% Arista Networks, Inc.* (83,371 ) ) HEALTH CARE SERVICES—-0.3% Express Scripts, Inc.* (188,538 ) (12,986,497 ) INTEGRATED OIL & GAS—0.0% Exxon Mobil Corp. (28,916 ) ) TRADING COMPANIES & DISTRIBUTORS—-0.3% WW Grainger, Inc. (55,204 ) (13,942,874 ) TOTAL COMMON STOCKS (Proceeds$60,942,514) $ ) Total (Proceeds $60,942,514) $ ) * Non-income producing security. See Notes to Financial Statements - 9 - THE ALGER FUNDS II | ALGER RESPONSIBLE INVESTING FUND Schedule of Investments January 31, 2017 (Unaudited) COMMON STOCKS—99.5% SHARES VALUE AEROSPACE & DEFENSE—2.4% Hexcel Corp. 13,572 $ 696,922 Lockheed Martin Corp. 2,115 531,563 AIR FREIGHT & LOGISTICS—0.9% United Parcel Service, Inc., Cl. B 4,319 APPAREL ACCESSORIES & LUXURY GOODS—2.7% Hanesbrands, Inc. 18,559 440,034 Kate Spade & Co.* 14,689 271,893 PVH Corp. 7,284 683,312 APPLICATION SOFTWARE—3.6% Autodesk, Inc.* 3,218 261,752 salesforce.com, Inc.* 10,186 805,713 SAP SE# 8,701 796,228 AUTOMOBILE MANUFACTURERS—2.5% Tesla, Inc.* 5,135 BIOTECHNOLOGY—4.0% Biogen, Inc.* 2,190 607,156 Celgene Corp.* 5,574 647,420 Incyte Corp.* 3,158 382,781 Vertex Pharmaceuticals, Inc.* 4,952 425,228 BUILDING PRODUCTS—2.4% Allegion PLC. 8,562 562,267 Johnson Controls International PLC. 14,899 655,258 COMMUNICATIONS EQUIPMENT—1.4% Cisco Systems, Inc. 23,036 CONSTRUCTION & ENGINEERING—0.6% AECOM* 8,997 DATA PROCESSING & OUTSOURCED SERVICES—2.6% Visa, Inc., Cl. A 16,088 DISTRIBUTORS—1.0% LKQ Corp.* 15,737 ELECTRICAL COMPONENTS & EQUIPMENT—1.0% Acuity Brands, Inc. 1,145 237,278 Rockwell Automation, Inc. 1,850 273,782 ENVIRONMENTAL & FACILITIES SERVICES—2.2% Covanta Holding Corp. 27,828 448,031 Tetra Tech, Inc. 15,765 688,930 FOOD DISTRIBUTORS—0.6% Performance Food Group Co.* 13,821 FOOTWEAR—2.2% NIKE, Inc., Cl. B 21,159 - 10 - THE ALGER FUNDS II | ALGER RESPONSIBLE INVESTING FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE FACILITIES—0.6% HCA Holdings, Inc.* 3,887 $ HOME ENTERTAINMENT SOFTWARE—1.1% Electronic Arts, Inc.* 6,791 HOME IMPROVEMENT RETAIL—2.3% The Home Depot, Inc. 8,554 HOTELS RESORTS & CRUISE LINES—1.1% Royal Caribbean Cruises Ltd. 6,087 HOUSEHOLD PRODUCTS—1.7% The Procter & Gamble Co. 9,973 HOUSEWARES & SPECIALTIES—1.3% Newell Brands, Inc. 13,735 INDUSTRIAL CONGLOMERATES—5.2% 3M Co. 2,765 483,377 General Electric Co. 21,179 629,016 Honeywell International, Inc. 13,395 1,584,897 INDUSTRIAL GASES—0.6% Air Products & Chemicals, Inc. 2,200 INDUSTRIAL MACHINERY—1.3% Woodward Governor Co. 4,802 334,411 Xylem, Inc. 6,701 330,427 INTEGRATED TELECOMMUNICATION SERVICES—0.5% Verizon Communications, Inc. 4,915 INTERNET RETAIL—5.9% Amazon.com, Inc.* 3,708 INTERNET SOFTWARE & SERVICES—13.7% Alphabet, Inc., Cl. A* 1,867 1,531,295 Alphabet, Inc., Cl. C* 2,726 2,172,049 eBay, Inc.* 12,767 406,374 Facebook, Inc., Cl. A* 22,796 2,970,775 INVESTMENT BANKING & BROKERAGE—2.1% Morgan Stanley 20,569 873,977 TD Ameritrade Holding Corp. 4,014 185,246 LIFE & HEALTH INSURANCE—1.2% Lincoln National Corp. 9,055 MANAGED HEALTH CARE—2.3% Aetna, Inc. 6,850 812,478 Humana, Inc. 1,935 384,098 MOVIES & ENTERTAINMENT—2.7% The Walt Disney Co. 12,468 OIL & GAS EXPLORATION & PRODUCTION—0.6% Encana Corp. 25,419 PHARMACEUTICALS—6.4% Allergan PLC. 2,482 543,285 - 11 - THE ALGER FUNDS II |ALGER RESPONSIBLE INVESTING FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—(CONT.) Bristol-Myers Squibb Co. 16,842 $ 827,952 Johnson & Johnson 11,268 1,276,101 Merck & Co., Inc. 10,525 652,445 RESTAURANTS—2.1% Starbucks Corp. 19,238 SEMICONDUCTOR EQUIPMENT—0.6% Lam Research Corp. 2,609 SEMICONDUCTORS—2.6% Broadcom Ltd. 4,078 813,561 Intel Corp. 14,075 518,242 SOFT DRINKS—1.3% PepsiCo, Inc. 6,661 SYSTEMS SOFTWARE—5.2% Choicestream, Inc.* ,@,(a) 3,619 – Microsoft Corp. 41,555 2,686,531 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—7.0% Apple, Inc. 29,822 TOTAL COMMON STOCKS (Cost $33,768,488) PREFERRED STOCKS—–% SHARES VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc., Cl. A* ,@,(a) 31,215 – Choicestream, Inc., Cl. B* ,@,(a) 69,819 – – TOTAL PREFERRED STOCKS (Cost $66,853) – WARRANTS—–% SHARES VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc., 6/22/26 @,(a) 10,518 – (Cost $10,508) – PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(a) 10,518 (Cost $2,602) Total Investments (Cost $33,848,451) (b) 99.5 % Other Assets in Excess of Liabilities 0.5 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. - 12 - THE ALGER FUNDS II | ALGER RESPONSIBLE INVESTING FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2017 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc., 11.00%, 8/05/18 08/04/16 % % Choicestream, Inc., 6/22/26 08/04/16 % 0 % Choicestream, Inc., Cl. A 12/17/13 % 0 % Choicestream, Inc., Cl. B 07/10/14 % 0 % Total $ 10,518 0.02 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At January 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $33,859,662, amounted to $17,384,454 which consisted of aggregate gross unrealized appreciation of $18,065,336 and aggregate gross unrealized depreciation of $680,882. See Notes to Financial Statements - 13 - THE ALGER FUNDS II | ALGER MID CAP FOCUS FUND Schedule of Investments January 31, 2017 (Unaudited) COMMON STOCKS—82.6% SHARES VALUE AEROSPACE & DEFENSE—4.0% Hexcel Corp. 2,928 $ 150,353 TransDigm Group, Inc. 921 199,304 AIRLINES—0.9% Southwest Airlines Co. 1,444 APPAREL ACCESSORIES & LUXURY GOODS—3.8% Kate Spade & Co.* 3,599 66,618 Lululemon Athletica, Inc.* 1,530 103,290 PVH Corp. 1,714 160,790 AUTO PARTS & EQUIPMENT—1.0% Delphi Automotive PLC. 1,237 BUILDING PRODUCTS—2.8% Johnson Controls International PLC. 5,463 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—4.1% Allison Transmission Holdings, Inc. 6,372 222,893 Wabtec Corp. 1,564 135,505 CONSTRUCTION MATERIALS—1.6% Vulcan Materials Co. 1,078 DATA PROCESSING & OUTSOURCED SERVICES—3.1% Euronet Worldwide, Inc.* 1,559 111,500 MAXIMUS, Inc. 2,946 162,442 ELECTRICAL COMPONENTS & EQUIPMENT—3.3% Acuity Brands, Inc. 270 55,952 AMETEK, Inc. 2,720 138,992 Rockwell Automation, Inc. 604 89,386 FINANCIAL EXCHANGES & DATA—4.3% IntercontinentalExchange Group, Inc. 2,263 132,069 MarketAxess Holdings, Inc. 1,321 247,357 FOOD DISTRIBUTORS—2.3% Performance Food Group Co.* 9,221 GENERAL MERCHANDISE STORES—1.9% Dollar Tree, Inc.* 2,171 HEALTH CARE EQUIPMENT—4.1% DexCom, Inc.* 1,704 134,872 Edwards Lifesciences Corp.* 1,002 96,432 Intuitive Surgical, Inc.* 181 125,377 HEALTH CARE FACILITIES—3.5% VCA Antech, Inc.* 3,419 HEALTH CARE SERVICES—2.3% Envision Healthcare Corp.* 3,005 - 14 - THE ALGER FUNDS II | ALGER MID CAP FOCUS FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE TECHNOLOGY—3.0% Medidata Solutions, Inc.* 5,254 $ HOME ENTERTAINMENT SOFTWARE—2.0% Electronic Arts, Inc.* 2,084 HOUSEWARES & SPECIALTIES—2.7% Newell Brands, Inc. 5,075 HUMAN RESOURCE & EMPLOYMENT SERVICES—1.5% WageWorks, Inc.* 1,830 LEISURE PRODUCTS—1.8% Coach, Inc. 4,236 METAL & GLASS CONTAINERS—1.2% Ball Corp. 1,366 OIL & GAS EXPLORATION & PRODUCTION—2.2% Encana Corp. 8,736 111,471 Pioneer Natural Resources Co. 446 80,383 PHARMACEUTICALS—0.9% Zoetis, Inc. 1,358 RESEARCH & CONSULTING SERVICES—2.0% Verisk Analytics, Inc., Cl. A* 2,149 SEMICONDUCTORS—10.0% Broadcom Ltd. 693 138,253 Cavium Networks, Inc.* 2,740 181,415 Microsemi Corp.* 4,978 264,581 NVIDIA Corp. 825 90,074 Skyworks Solutions, Inc. 2,207 202,470 SPECIALTY CHEMICALS—3.4% Axalta Coating Systems Ltd.* 4,957 143,753 WR Grace & Co. 2,224 154,212 SYSTEMS SOFTWARE—2.2% ServiceNow, Inc.* 2,153 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—1.8% Western Digital Corp. 2,005 TRADING COMPANIES & DISTRIBUTORS—4.9% Fastenal Co. 2,717 134,980 HD Supply Holdings, Inc.* 6,876 290,855 TOTAL COMMON STOCKS (Cost $6,589,636) MASTER LIMITED PARTNERSHIP—1.6% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.6% The Blackstone Group LP. 4,751 (Cost $148,777) REAL ESTATE INVESTMENT TRUST—4.5% SHARES VALUE MORTGAGE—2.1% Blackstone Mortgage Trust, Inc., Cl. A 5,893 - 15 - THE ALGER FUNDS II | ALGER MID CAP FOCUS FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—(CONT.) SHARES VALUE SPECIALIZED—2.4% Crown Castle International Corp. 2,417 $ TOTAL REAL ESTATE INVESTMENT TRUST (Cost $369,269) Total Investments (Cost $7,107,682) (a) 88.7 % Other Assets in Excess of Liabilities 11.3 % NET ASSETS 100.0 % $ * Non-income producing security. (a) At January 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $7,127,976, amounted to $637,755 which consisted of aggregate gross unrealized appreciation of $777,022 and aggregate gross unrealized depreciation of $139,267. See Notes to Financial Statements - 16 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments January 31, 2017 (Unaudited) COMMON STOCKS—71.0% SHARES VALUE AEROSPACE & DEFENSE—0.5% General Dynamics Corp. 2,172 $ APPAREL ACCESSORIES & LUXURY GOODS—0.6% Kate Spade & Co.* 26,508 APPLICATION SOFTWARE—4.5% Blackbaud, Inc. 14,885 976,605 Manhattan Associates, Inc.* 9,643 494,300 Mobileye NV* 26,285 1,129,204 salesforce.com, Inc.* 10,973 867,964 ASSET MANAGEMENT & CUSTODY BANKS—2.2% Affiliated Managers Group, Inc. 3,710 565,256 WisdomTree Investments, Inc. 107,784 1,110,175 BIOTECHNOLOGY—6.9% ACADIA Pharmaceuticals, Inc.* 6,833 236,353 Alexion Pharmaceuticals, Inc.* 6,916 903,783 Biogen, Inc.* 2,725 755,479 BioMarin Pharmaceutical, Inc.* 4,551 398,804 Celgene Corp.* 4,497 522,327 Gilead Sciences, Inc. 16,083 1,165,213 Incyte Corp.* 11,262 1,365,067 BREWERS—1.0% Craft Brew Alliance, Inc.* 53,257 BROADCASTING—1.1% CBS Corp., Cl. B 13,085 CABLE & SATELLITE—2.4% Comcast Corporation, Cl. A 24,949 CONSUMER FINANCE—1.7% LendingClub Corp.* 212,720 DATA PROCESSING & OUTSOURCED SERVICES—2.7% Euronet Worldwide, Inc.* 5,832 417,105 Visa, Inc., Cl. A 20,464 1,692,577 ELECTRICAL COMPONENTS & EQUIPMENT—0.8% Rockwell Automation, Inc. 4,111 ELECTRONIC COMPONENTS—0.7% Universal Display Corp. 8,561 ELECTRONIC MANUFACTURING SERVICES—0.5% Trimble, Inc.* 12,926 FINANCIAL EXCHANGES & DATA—1.5% MarketAxess Holdings, Inc. 6,062 HEALTH CARE EQUIPMENT—4.5% Abaxis, Inc. 7,261 369,984 ABIOMED, Inc.* 4,648 494,408 Cantel Medical Corp. 13,050 1,010,200 DexCom, Inc.* 12,408 982,093 - 17 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE EQUIPMENT—(CONT.) Edwards Lifesciences Corp.* 6,419 $ 617,765 HEALTH CARE SUPPLIES—0.5% Neogen Corp.* 6,047 HEALTH CARE TECHNOLOGY—1.8% Medidata Solutions, Inc.* 27,850 HOME ENTERTAINMENT SOFTWARE—1.6% Electronic Arts, Inc.* 14,631 INTERNET RETAIL—1.9% Amazon.com, Inc.* 1,800 INTERNET SOFTWARE & SERVICES—8.1% Alphabet, Inc., Cl. C* 2,244 1,787,997 Cornerstone OnDemand, Inc.* 13,966 568,276 eBay, Inc.* 21,114 672,059 Facebook, Inc., Cl. A* 15,959 2,079,777 GrubHub, Inc.* 13,985 581,077 Match Group, Inc.* 10,936 189,958 Palantir Technologies, Inc., Cl. A* ,@ 6,606 40,164 Tencent Holdings Ltd. 13,665 357,277 LIFE SCIENCES TOOLS & SERVICES—1.9% Bio-Techne Corp. 14,507 MANAGED HEALTH CARE—1.0% Humana, Inc. 3,812 MOVIES & ENTERTAINMENT—0.9% Lions Gate Entertainment Corp., Cl. A 11,965 344,233 Lions Gate Entertainment Corp., Cl. B* 11,965 320,542 OIL & GAS EXPLORATION & PRODUCTION—2.7% Anadarko Petroleum Corp. 20,100 1,397,553 EOG Resources, Inc. 7,082 719,390 PACKAGED FOODS & MEATS—0.6% Hain Celestial Group, Inc.* 10,830 REGIONAL BANKS—0.5% SVB Financial Group* 2,331 RESEARCH & CONSULTING SERVICES—1.0% Verisk Analytics, Inc., Cl. A* 9,347 RESTAURANTS—1.9% Shake Shack, Inc., Cl. A* 21,026 742,428 Wingstop, Inc. 24,649 701,757 SEMICONDUCTOR EQUIPMENT—1.6% Applied Materials, Inc. 17,894 612,870 Lam Research Corp. 5,618 645,283 SEMICONDUCTORS—4.1% Broadcom Ltd. 4,634 924,483 - 18 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SEMICONDUCTORS—(CONT.) Microsemi Corp.* 13,882 $ 737,828 NXP Semiconductors NV* 4,323 423,006 QUALCOMM, Inc. 11,490 613,911 Skyworks Solutions, Inc. 5,491 503,744 SPECIALTY CHEMICALS—1.0% Ecolab, Inc. 3,232 388,260 Flotek Industries Inc.* 39,882 421,553 SYSTEMS SOFTWARE—3.5% Microsoft Corp. 28,352 1,832,957 ServiceNow, Inc.* 10,140 918,887 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—3.2% Apple, Inc. 17,208 2,088,191 Western Digital Corp. 5,393 429,984 TRADING COMPANIES & DISTRIBUTORS—1.6% HD Supply Holdings, Inc.* 29,225 TOTAL COMMON STOCKS (Cost $47,853,668) PREFERRED STOCKS—2.2% SHARES VALUE BIOTECHNOLOGY—1.7% Prosetta Biosciences, Inc., Series D* ,@,(a) 41,418 139,993 Tolero Pharmaceuticals, Inc.* ,@,(a) 106,120 1,178,993 INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 26,941 163,801 Palantir Technologies, Inc., Cl. D* ,@ 3,510 21,341 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc., Series DD* ,@ 2,964 TOTAL PREFERRED STOCKS (Cost $803,532) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Adolor Corp., CPR, 12/31/2049* ,@,(b) 49,870 – (Cost $–) – MASTER LIMITED PARTNERSHIP—1.5% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.5% The Blackstone Group LP. 38,829 (Cost $921,012) REAL ESTATE INVESTMENT TRUST—2.1% SHARES VALUE MORTGAGE—0.6% Blackstone Mortgage Trust, Inc., Cl. A 13,998 - 19 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—(CONT.) SHARES VALUE SPECIALIZED—1.5% Crown Castle International Corp. 4,418 $ 388,033 Lamar Advertising Co., Cl. A 10,296 777,554 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $1,431,325) PURCHASED OPTIONS—0.0% CONTRACTS VALUE CALL OPTIONS—0.0% CBOE SPX Volatility Index/ February/ 16 547 21,880 (Cost $41,731) U.S. GOVERNMENT AGENCY OBLIGATIONS PRINCIPAL (EXCLUDING MORTGAGE-BACKED)—25.8% AMOUNT VALUE United States Treasury Bill, 0.00%, 03/09/17 20,000,000 (Cost $19,990,600) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 159,212 (Cost $159,212) Total Investments (Cost $71,201,080) (c) 102.8 % Liabilities in Excess of Other Assets (2.8 )% ) NET ASSETS 100.0 % $ * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2017 Adolor Corp., CPR 10/24/11 $ 0 % $ 0 % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc., Series D 02/06/15 % % Tolero Pharmaceuticals, Inc. 08/01/14 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 1,886,152 2.43 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) Right - Contingent Payment Right granted December 13, 2011 and may not be sold. Right is deemed to be illiquid and represents 0.0% of the net assets of the Fund. - 20 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) (c) At January 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $73,743,931, amounted to $5,990,502 which consisted of aggregate gross unrealized appreciation of $9,364,477 and aggregate gross unrealized depreciation of $3,373,975. See Notes to Financial Statements - 21 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments - Securities Sold Short (Continued) January 31, 2017 (Unaudited) COMMON STOCKS—-19.3% SHARES VALUE AIRLINES—-0.3% JetBlue Airways Corp.* (10,355 ) $ ) APPAREL ACCESSORIES & LUXURY GOODS—-0.3% Carter's, Inc. (2,810 ) ) APPAREL RETAIL—-0.3% L Brands, Inc. (1,876 ) (112,954 ) The Children's Place Retail Stores, Inc. (1,287 ) (124,839 ) ) APPLICATION SOFTWARE—-0.8% SS&C Technologies Holdings, Inc. (5,746 ) (184,619 ) Ultimate Software Group, Inc.* (803 ) (155,509 ) Workday, Inc., Cl. A* (4,221 ) (350,723 ) ) ASSET MANAGEMENT & CUSTODY BANKS—-0.5% Ameriprise Financial, Inc. (3,790 ) ) BIOTECHNOLOGY—-0.7% Alkermes PLC.* (5,090 ) (275,420 ) Genomic Health, Inc.* (7,605 ) (208,985 ) ) BROADCASTING—-0.3% AMC Networks, Inc.* (4,443 ) ) BUILDING PRODUCTS—-0.3% Lennox International, Inc. (1,745 ) ) CASINOS & GAMING—-0.7% Wynn Resorts Ltd. (5,165 ) ) COMMUNICATIONS EQUIPMENT—-0.2% Arista Networks, Inc.* (1,538 ) ) CONSUMER FINANCE—-0.6% Capital One Financial Corp. (5,638 ) ) DATA PROCESSING & OUTSOURCED SERVICES—-0.5% Automatic Data Processing, Inc. (4,063 ) ) GAS UTILITIES—-0.3% National Fuel Gas Co. (4,033 ) ) HEALTH CARE DISTRIBUTORS—-0.3% Patterson Cos., Inc. (6,565 ) ) HEALTH CARE EQUIPMENT—-0.8% Globus Medical, Inc., Cl. A* (8,000 ) (210,880 ) ResMed, Inc. (5,699 ) (384,910 ) ) HEALTH CARE FACILITIES—-0.4% Healthsouth Corp. (7,220 ) ) HEALTH CARE SERVICES—-0.5% Express Scripts, Inc.* (5,616 ) ) HEALTH CARE SUPPLIES—-0.2% The Cooper Cos., Inc. (945 ) ) HEALTH CARE TECHNOLOGY—-0.5% Cerner Corp.* (7,844 ) ) HOUSEWARES & SPECIALTIES—-0.2% Tupperware Brands Corp. (3,008 ) ) - 22 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments - Securities Sold Short (Continued) January 31, 2017 (Unaudited) COMMON STOCKS—(CONT.) SHARES VALUE INSURANCE BROKERS—-0.6% Aon PLC. (4,169 ) $ ) INTEGRATED OIL & GAS—-0.4% Exxon Mobil Corp. (1,728 ) (144,962 ) Statoil ASA# (8,696 ) (162,354 ) ) INTERNET SOFTWARE & SERVICES—-1.4% Cimpress NV* (2,371 ) (200,089 ) LivePerson, Inc.* (9,822 ) (71,701 ) New Relic, Inc.* (3,463 ) (125,361 ) Twitter, Inc.* (11,402 ) (200,903 ) VeriSign, Inc.* (2,220 ) (178,066 ) WebMD Health Corp.* (4,150 ) (207,044 ) ) IT CONSULTING & OTHER SERVICES—-0.5% Accenture PLC., Cl. A (3,184 ) ) LIFE SCIENCES TOOLS & SERVICES—-0.3% Quintiles IMS Holdings, Inc.* (2,860 ) ) MARKET INDICES—-1.7% iShares Russell 2000 Growth (4,141 ) (646,990 ) Powershares QQQ Trust Series 1 (5,535 ) (689,495 ) ) MOTORCYCLE MANUFACTURERS—-0.3% Harley-Davidson, Inc. (4,572 ) ) OIL & GAS REFINING & MARKETING—-0.4% Phillips 66 (3,505 ) ) REGIONAL BANKS—-0.4% Cullen/Frost Bankers, Inc. (3,169 ) ) RESEARCH & CONSULTING SERVICES—-0.3% FTI Consulting, Inc.* (6,371 ) ) RESTAURANTS—-0.8% Brinker International, Inc. (6,138 ) (273,141 ) Chuy's Holdings, Inc.* (6,420 ) (188,748 ) Texas Roadhouse, Inc. (2,364 ) (110,257 ) Zoe's Kitchen, Inc.* (7,056 ) (154,033 ) ) SEMICONDUCTORS—-0.8% Analog Devices, Inc. (2,760 ) (206,834 ) Taiwan Semiconductor Manufacturing Co., Ltd.# (13,300 ) (411,103 ) ) SPECIALTY CHEMICALS—-0.4% The Valspar Corp. (2,615 ) ) SPECIALTY STORES—-0.4% Sally Beauty Holdings, Inc.* (5,804 ) (138,135 ) Tiffany & Co. (1,642 ) (129,258 ) ) SYSTEMS SOFTWARE—-1.0% Check Point Software Technologies Ltd.* (4,769 ) (471,034 ) - 23 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments - Securities Sold Short (Continued) January 31, 2017 (Unaudited) COMMON STOCKS—(CONT.) SHARES VALUE SYSTEMS SOFTWARE—(CONT.) Oracle Corp. (7,334 ) $ (294,167 ) ) TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—-0.3% Electronics For Imaging, Inc.* (4,404 ) ) TRADING COMPANIES & DISTRIBUTORS—-0.3% WW Grainger, Inc. (914 ) ) TRUCKING—-0.3% Ryder System, Inc. (2,564 ) ) TOTAL COMMON STOCKS (Proceeds$13,904,475) $ ) REAL ESTATE INVESTMENT TRUST—-0.8% SHARES VALUE HOTEL & RESORT REITS—-0.3% Host Hotels & Resorts, Inc. (13,449 ) ) OFFICE REITS—-0.2% Boston Properties, Inc. (970 ) ) RETAIL REITS—-0.3% Simon Property Group, Inc. (1,255 ) ) TOTAL REAL ESTATE INVESTMENT TRUST (Proceeds$559,320) $ ) Total (Proceeds $14,463,795) $ ) - 24 - THE ALGER FUNDS II | ALGER DYNAMIC OPPORTUNITIES FUND Schedule of Investments - Securities Sold Short (Continued) January 31, 2017 (Unaudited) * Non-income producing security. # American Depositary Receipts. See Notes to Financial Statements - 25 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments January 31, 2017 (Unaudited) COMMON STOCKS—95.6% SHARES VALUE BRAZIL—7.2% DEPARTMENT STORES—0.5% Lojas Renner SA* 26,954 $ 204,291 DIVERSIFIED BANKS—2.6% Banco Bradesco SA* 41,719 432,863 Itau Unibanco Holding SA# 47,535 561,388 DRUG RETAIL—0.9% Raia Drogasil SA 16,039 333,345 MULTI-LINE INSURANCE—0.6% BB Seguridade Participacoes SA 26,917 238,346 RAILROADS—0.7% Rumo Logistica Operadora Multimodal SA* 111,222 264,926 REAL ESTATE OPERATING COMPANIES—1.2% BR Malls Participacoes SA* 102,828 478,530 STEEL—0.7% Gerdau SA* 70,886 274,713 TOTAL BRAZIL (Cost $2,335,463) CHILE—0.5% SOFT DRINKS—0.5% Embotelladora Andina SA 49,669 179,086 (Cost $167,746) CHINA—21.0% APPAREL ACCESSORIES & LUXURY GOODS—0.9% Li Ning Co., Ltd.* 546,000 346,488 COMMODITY CHEMICALS—0.8% Green Seal Holdings Ltd. 61,000 300,937 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.7% Weichai Power Co., Ltd. 154,000 272,889 CONSTRUCTION MATERIALS—1.6% Anhui Conch Cement Co., Ltd. 118,500 381,329 West China Cement Ltd.* 1,790,000 248,797 DIVERSIFIED BANKS—1.8% China Construction Bank Corp. 947,700 702,614 EDUCATION SERVICES—0.6% New Oriental Education & Technology Group#* 4,764 226,528 ELECTRICAL COMPONENTS & EQUIPMENT—0.6% Byd Co., Ltd. 40,000 221,275 HEALTH CARE FACILITIES—0.7% China Resources Phoenix Healthcare Holdings Co., Ltd.* 197,413 265,594 INTEGRATED OIL & GAS—2.4% China Petroleum & Chemical Corp. 611,023 482,664 PetroChina Co., Ltd. 544,000 432,170 INTERNET SOFTWARE & SERVICES—7.9% Alibaba Group Holding Ltd.#* 12,569 1,273,365 - 26 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CHINA—(CONT.) INTERNET SOFTWARE & SERVICES—(CONT.) Tencent Holdings Ltd. 68,507 $ 1,791,142 LIFE & HEALTH INSURANCE—1.7% China Life Insurance Co., Ltd. 85,000 234,140 Ping An Insurance Group Co., of China Ltd. 84,532 433,631 RENEWABLE ELECTRICITY—0.8% Huaneng Renewables Corp., Ltd. 1,026,360 318,519 STEEL—0.5% Angang Steel Co., Ltd.* 268,000 205,178 TOTAL CHINA (Cost $7,011,865) COLOMBIA—0.7% CONSTRUCTION MATERIALS—0.7% Cementos Argos SA 73,707 272,172 (Cost $271,497) EGYPT—0.4% DIVERSIFIED BANKS—0.4% Commercial International Bank Egypt SAE(a) 41,318 164,239 (Cost $174,043) HONG KONG—4.5% CONSTRUCTION & ENGINEERING—1.1% China State Construction International Holdings Ltd. 269,368 437,710 LIFE & HEALTH INSURANCE—1.0% AIA Group Ltd. 65,119 403,175 REAL ESTATE DEVELOPMENT—0.6% China Overseas Land & Investment Ltd. 79,033 232,077 WIRELESS TELECOMMUNICATION SERVICES—1.8% China Mobile Ltd. 60,730 683,372 TOTAL HONG KONG (Cost $1,730,334) INDIA—9.6% ALUMINUM—0.8% Hindalco Industries Ltd.* 111,371 313,146 APPAREL ACCESSORIES & LUXURY GOODS—0.7% Titan Co., Ltd. 50,423 270,886 AUTOMOBILE MANUFACTURERS—1.0% Maruti Suzuki India Ltd.* 4,410 386,012 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—0.7% Tata Motors Ltd.# 7,463 290,758 CONSTRUCTION MATERIALS—1.1% Shree Cement Ltd.* 1,799 411,262 DIVERSIFIED BANKS—2.8% HDFC Bank Ltd. 31,809 681,159 Kotak Mahindra Bank Ltd. 35,874 412,429 OIL & GAS REFINING & MARKETING—0.9% Reliance Industries Ltd.* 22,794 353,231 - 27 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INDIA—(CONT.) PHARMACEUTICALS—0.5% Aurobindo Pharma Ltd. 18,359 $ 185,450 TOBACCO—1.1% ITC Ltd.* 108,872 417,048 TOTAL INDIA (Cost $3,281,644) INDONESIA—2.8% AUTOMOBILE MANUFACTURERS—0.5% Astra International Tbk PT 347,400 207,112 DIVERSIFIED BANKS—0.9% Bank Rakyat Indonesia Persero Tbk., PT 397,269 348,852 HEALTH CARE FACILITIES—0.9% Mitra Keluarga Karyasehat Tbk PT 1,779,100 333,252 INTEGRATED TELECOMMUNICATION SERVICES—0.5% Telekomunikasi Indonesia Persero Tbk PT 625,600 181,359 TOTAL INDONESIA (Cost $1,063,345) LUXEMBOURG—1.7% APPLICATION SOFTWARE—0.8% Globant SA* 9,699 321,522 PACKAGED FOODS & MEATS—0.9% Adecoagro SA* 28,073 324,805 TOTAL LUXEMBOURG (Cost $629,335) MACAU—0.7% CASINOS & GAMING—0.7% Sands China Ltd. 62,245 273,876 (Cost $278,918) MALAYSIA—1.2% COMMODITY CHEMICALS—0.6% Petronas Chemicals Group Bhd 138,700 223,260 CONSTRUCTION & ENGINEERING—0.6% IJM Corp., Bhd 312,700 233,723 TOTAL MALAYSIA (Cost $478,668) MEXICO—2.2% DIVERSIFIED METALS & MINING—0.6% Grupo Mexico SAB de CV 86,100 259,041 REGIONAL BANKS—0.8% Banregio Grupo Financiero SAB de CV* 56,378 311,392 SPECIALIZED FINANCE—0.8% Unifin Financiera SAB de CV SOFOM ENR 127,099 299,440 TOTAL MEXICO (Cost $816,925) NETHERLANDS—2.6% FOOD RETAIL—1.6% X5 Retail Group NV*,(a) 18,900 634,095 - 28 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE NETHERLANDS—(CONT.) INTERNET SOFTWARE & SERVICES—1.0% Yandex NV* 16,043 $ 371,235 TOTAL NETHERLANDS (Cost $717,797) PERU—0.8% DIVERSIFIED BANKS—0.8% Credicorp Ltd. 1,925 315,084 (Cost $312,266) PHILIPPINES—1.4% DIVERSIFIED BANKS—0.8% Metropolitan Bank & Trust Co. 204,160 335,021 MULTI-SECTOR HOLDINGS—0.6% Metro Pacific Investments Corp. 1,652,500 226,991 TOTAL PHILIPPINES (Cost $563,899) RUSSIA—1.6% DIVERSIFIED BANKS—1.1% Sberbank of Russia PJSC# 36,880 432,426 HOMEBUILDING—0.5% Etalon Group Ltd.(a) 51,109 197,136 TOTAL RUSSIA (Cost $542,129) SOUTH AFRICA—6.5% APPAREL RETAIL—0.5% Foschini Group Ltd., /The 17,413 208,098 CABLE & SATELLITE—2.2% Naspers Ltd. 5,412 861,557 DIVERSIFIED BANKS—0.9% Capitec Bank Holdings Ltd.* 6,380 333,168 DIVERSIFIED CHEMICALS—0.6% Sasol Ltd. 8,074 240,685 OTHER DIVERSIFIED FINANCIAL SERVICES—1.0% FirstRand Ltd.* 103,812 386,425 PAPER PRODUCTS—0.6% Sappi Ltd.* 34,194 219,698 PHARMACEUTICALS—0.7% Aspen Pharmacare Holdings Ltd. 11,965 273,540 TOTAL SOUTH AFRICA (Cost $2,160,627) SOUTH KOREA—14.4% AUTO PARTS & EQUIPMENT—1.0% Mando Corp. 1,846 400,848 BIOTECHNOLOGY—0.6% Hugel, Inc.* 868 228,279 COMMODITY CHEMICALS—0.9% LG Chem Ltd. 1,580 359,522 DIVERSIFIED BANKS—1.2% KB Financial Group, Inc. 11,558 471,948 - 29 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SOUTH KOREA—(CONT.) DIVERSIFIED METALS & MINING—0.6% POSCO* 966 $ 227,830 LIFE & HEALTH INSURANCE—0.9% Samsung Life Insurance Co., Ltd.* 3,508 338,233 PERSONAL PRODUCTS—1.6% Cosmax, Inc. 2,693 306,468 LG Household & Health Care Ltd.* 423 322,769 SEMICONDUCTOR EQUIPMENT—0.9% Tera Semicon Co., Ltd. 8,365 196,733 Viatron Technologies, Inc. 7,641 149,687 SEMICONDUCTORS—0.7% SK Hynix, Inc. 6,089 283,769 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—5.4% Samsung Electronics Co., Ltd. 1,217 2,088,654 TRUCKING—0.6% CJ Korea Express Corp.* 1,626 230,441 TOTAL SOUTH KOREA (Cost $4,712,043) SWITZERLAND—1.6% IT CONSULTING & OTHER SERVICES—1.6% Luxoft Holding, Inc.* 10,212 600,976 (Cost $441,410) TAIWAN—10.7% COMPUTER HARDWARE—0.8% Quanta Computer, Inc.* 148,000 303,253 COMPUTER STORAGE & PERIPHERALS—0.8% Catcher Technology Co., Ltd.* 37,000 303,267 DIVERSIFIED BANKS—1.1% Chinatrust Financial Holding Co., Ltd.* 754,000 431,630 ELECTRONIC COMPONENTS—0.5% Chunghwa Precision Test Tech Co., Ltd. 6,000 215,048 ELECTRONIC EQUIPMENT & INSTRUMENTS—1.1% Egis Technology, Inc.* 50,000 421,603 ENVIRONMENTAL & FACILITIES SERVICES—0.9% Sunny Friend Environmental Technology Co., Ltd. 90,000 346,242 LIFE & HEALTH INSURANCE—1.1% Cathay Financial Holding Co., Ltd.* 273,000 417,819 RESTAURANTS—0.9% Gourmet Master Co., Ltd. 38,650 339,932 SEMICONDUCTORS—1.2% Silergy Corp.* 31,000 473,277 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—2.3% Ennoconn Corp. 31,000 448,242 Primax Electronics Ltd. 314,000 449,805 TOTAL TAIWAN (Cost $3,839,611) - 30 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE THAILAND—1.7% CONSTRUCTION & ENGINEERING—0.8% Sino-Thai Engineering & Construction PCL* 459,077 $ 321,758 OIL & GAS EXPLORATION & PRODUCTION—0.9% PTT Exploration & Production PCL 125,085 349,247 TOTAL THAILAND (Cost $530,750) TURKEY—0.4% OIL & GAS REFINING & MARKETING—0.4% Tupras Turkiye Petrol Rafinerileri AS 6,590 143,311 (Cost $134,293) UNITED KINGDOM—1.4% COPPER—0.5% Antofagasta PLC. 18,659 197,169 HEALTH CARE FACILITIES—0.9% NMC Health PLC. 15,980 330,230 TOTAL UNITED KINGDOM (Cost $373,583) TOTAL COMMON STOCKS (Cost $32,568,191) PREFERRED STOCKS—1.0% SHARES VALUE BRAZIL—1.0% INTEGRATED OIL & GAS—1.0% Petroleo Brasileiro SA* 83,148 396,425 (Cost $366,705) SPECIAL PURPOSE VEHICLE—0.1% SHARES VALUE UNITED STATES—0.1% CONSUMER FINANCE—0.1% JS Kred SPV I, LLC. @ 43,241 47,107 (Cost $43,241) Total Investments (Cost $32,978,137) (b) 96.7 % 37,513,189 Other Assets in Excess of Liabilities 3.3 % 1,279,283 NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. (a) Global Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2017 JS Kred SPV I, LLC. 06/26/15 $ % $ % Total $ 47,107 0.12 % - 31 - THE ALGER FUNDS II | ALGER EMERGING MARKETS FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) (b) At January 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $33,119,887, amounted to $4,393,302 which consisted of aggregate gross unrealized appreciation of $5,407,394 and aggregate gross unrealized depreciation of $1,014,092. See Notes to Financial Statements - 32 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 — General: The Alger Funds II (the “Trust”) is a diversified open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Fund qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Trust operates as a series company currently offering an unlimited number of shares of beneficial interest in five funds—Alger Spectra Fund, Alger Responsible Investing Fund, Alger Analyst Fund, Alger Dynamic Opportunities Fund and Alger Emerging Markets Fund (collectively, the “Funds” or individually, each a “Fund”). The Funds normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation. Each Fund offers one or more of the following share classes: Class A shares, Class C shares, Class I shares, Class Y shares, Class Y-2 shares and Class Z shares. Class A shares are generally subject to an initial sales charge while Class C shares are generally subject to a deferred sales charge. Class I shares, Class Y shares, Class Y-2 shares and Class Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings, except that each share class bears the pro rata allocation of the fund’s expense other than a class expense (not including advisory or custodial fees or other expenses related to the management of the fund’s assets) to a share class. Alger Green Fund changed its name to Alger Responsible Investing Fund effective December 30, 2016. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Board of Trustees. Investments are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. The industry classifications of the Funds’ investments, as presented in the accompanying Schedules of Investments, represent Management’s belief as to the most meaningful presentation of the classification of such investments. For Fund compliance purposes, the Funds’ industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or rating group indexes, with the primary source being Global Industry Classification Standard (GICS). Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on - 33 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the foreign closing prices to reflect what the investment adviser, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or - 34 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Trust’s Board of Trustees (“Board”) and comprised of representatives of the Trust’s investment advisor. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include foreign cash U.S. dollars and overnight time deposits. NOTE 3 — Fair Value Measurements: The following is a summary of the inputs used as of January 31, 2017 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. - 35 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Spectra Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 972,982,150 $ 972,982,150 — — Consumer Staples 268,753,845 268,753,845 — — Energy 110,299,646 110,299,646 — — Financials 196,013,899 196,013,899 — — Health Care 730,013,035 730,013,035 — — Industrials 398,580,549 398,580,549 — — Information Technology 2,106,126,179 2,104,008,564 — 2,117,615 Materials 103,432,120 103,432,120 — — Telecommunication Services 53,693,726 53,693,726 — — TOTAL COMMON STOCKS $ $ — $ CORPORATE BONDS Information Technology 838,287 — — 838,287 MASTER LIMITED PARTNERSHIP Financials 50,151,938 50,151,938 — — PREFERRED STOCKS Health Care 19,564,446 — — 19,564,446 Information Technology 9,761,440 — — 9,761,440 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 5,506,433 5,506,433 — — Real Estate 79,258,882 79,258,882 — — TOTAL REAL ESTATE INVESTMENT TRUST $ $ — — SPECIAL PURPOSE VEHICLE Financials 2,957,842 — — 2,957,842 WARRANTS Information Technology — TOTAL INVESTMENTS IN SECURITIES $ $ — $ SECURITIES SOLD SHORT COMMON STOCKS Consumer Discretionary 21,325,034 21,325,034 — — Energy 2,425,763 2,425,763 — — Health Care 12,986,497 12,986,497 — — Industrials 13,942,874 13,942,874 — — Information Technology 13,123,930 13,123,930 — — TOTAL COMMON STOCKS $ $ — — - 36 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Responsible Investing Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 12,202,612 $ 12,202,612 — — Consumer Staples 1,871,049 1,871,049 — — Energy 324,346 324,346 — — Financials 1,670,526 1,670,526 — — Health Care 6,870,992 6,870,992 — — Industrials 8,259,750 8,259,750 — — Information Technology 19,485,967 19,485,967 — — Materials 307,472 307,472 — — Telecommunication Services 240,884 240,884 — — TOTAL COMMON STOCKS $ $ — — CORPORATE BONDS Information Technology 10,518 — — 10,518 PREFERRED STOCKS Information Technology — WARRANTS Information Technology — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 37 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Mid Cap Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 983,356 $ 983,356 — — Consumer Staples 204,245 204,245 — — Energy 191,854 191,854 — — Financials 379,426 379,426 — — Health Care 1,205,674 1,205,674 — — Industrials 2,043,647 2,043,647 — — Information Technology 1,679,567 1,679,567 — — Materials 540,476 540,476 — — TOTAL COMMON STOCKS $ $ — — MASTER LIMITED PARTNERSHIP Financials 145,523 145,523 — — REAL ESTATE INVESTMENT TRUST Financials 179,678 179,678 — — Real Estate 212,285 212,285 — — TOTAL REAL ESTATE INVESTMENT TRUST $ $ — — TOTAL INVESTMENTS IN SECURITIES $ $ — — Alger Dynamic Opportunities Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 6,807,393 $ 6,807,393 — — Consumer Staples 1,237,941 1,237,941 — — Energy 2,116,943 2,116,943 — — Financials 4,524,491 4,524,491 — — Health Care 12,833,278 12,833,278 — — Industrials 3,010,346 3,010,346 — — Information Technology 23,754,042 23,356,601 357,277 40,164 Materials 809,813 809,813 — — TOTAL COMMON STOCKS $ MASTER LIMITED PARTNERSHIP Financials 1,189,332 1,189,332 — — PREFERRED STOCKS Health Care 1,487,401 — — 1,487,401 Information Technology 185,142 — — 185,142 TOTAL PREFERRED STOCKS $ — — $ PURCHASED OPTIONS Financials 21,880 21,880 — — REAL ESTATE INVESTMENT TRUST Financials 426,799 426,799 — — Real Estate 1,165,587 1,165,587 — — TOTAL REAL ESTATE INVESTMENT TRUST $ $ — — - 38 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Dynamic Opportunities Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 RIGHTS Health Care — SPECIAL PURPOSE VEHICLE Financials 173,445 — — 173,445 U.S. GOVERNMENT AGENCY OBLIGATIONS (EXCLUDING MORTGAGE-BACKED) Financials 19,990,600 — 19,990,600 — TOTAL INVESTMENTS IN SECURITIES $ SECURITIES SOLD SHORT COMMON STOCKS Consumer Discretionary 2,687,745 2,687,745 — — Energy 593,394 593,394 — — Financials 1,671,363 1,671,363 — — Health Care 2,840,713 2,840,713 — — Industrials 1,174,984 1,174,984 — — Information Technology 4,172,525 4,172,525 — — Market Indices 1,336,485 1,336,485 — — Materials 289,402 289,402 — — Utilities 226,453 226,453 — — TOTAL COMMON STOCKS $ $ — — REAL ESTATE INVESTMENT TRUST Real Estate 600,628 600,628 — — TOTAL SECURITIES SOLD SHORT $ $ — — Alger Emerging Markets Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 4,213,522 $ 517,286 $ 3,696,236 — Consumer Staples 2,517,616 958,900 1,558,716 — Energy 1,760,623 — 1,760,623 — Financials 8,912,413 1,651,543 7,260,870 — Health Care 1,616,345 — 1,616,345 — Industrials 2,328,964 — 2,328,964 — Information Technology 9,691,578 2,988,701 6,702,877 — Materials 4,134,739 754,473 3,380,266 — Real Estate 710,607 — 710,607 — Telecommunication Services 864,731 — 864,731 — Utilities 318,519 — 318,519 — TOTAL COMMON STOCKS $ $ $ — PREFERRED STOCKS Energy 396,425 — 396,425 — SPECIAL PURPOSE VEHICLE Financials 47,107 — — 47,107 TOTAL INVESTMENTS IN SECURITIES $ - 39 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Spectra Fund Common Stocks Opening balance at November 1, 2016 $ 2,664,434 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (546,819 ) Purchases and sale – Purchases – Sales – Closing balance at January 31, 2017 2,117,615 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (546,819 ) Alger Spectra Fund Corporate Bonds Opening balance at November 1, 2016 $ 838,287 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sale – Purchases – Sales – Closing balance at January 31, 2017 838,287 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ – Alger Spectra Fund Preferred Stocks Opening balance at November 1, 2016 $ 36,027,817 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (6,701,931 ) Purchases and sale – Purchases – Sales – Closing balance at January 31, 2017 29,325,886 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (6,701,931 ) - 40 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Spectra Fund Vehicle Opening balance at November 1, 2016 $ 2,821,272 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 136,570 Purchases and sale – Purchases – Sales – Closing balance at January 31, 2017 2,957,842 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ 136,570 Alger Spectra Fund Warrants Opening balance at November 1, 2016 $ 821,521 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (821,521 ) Purchases and sale – Purchases – Sales – Closing balance at January 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (821,521 ) - 41 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Dynamic Opportunities Fund Common Stocks Opening balance at November 1, 2016 $ 50,536 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (10,372 ) Purchases and sale – Purchases – Sales – Closing balance at January 31, 2017 40,164 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (10,372 ) Alger Dynamic Opportunities Fund Preferred Stocks Opening balance at November 1, 2016 $ 706,240 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 966,303 Purchases and sale – Purchases – Sales – Closing balance at January 31, 2017 1,672,543 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ 966,303 Alger Dynamic Opportunities Fund Rights Opening balance at November 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sale – Purchases – Sales – Closing balance at January 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ — - 42 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Dynamic Opportunities Fund Vehicle Opening balance at November 1, 2016 $ 165,437 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 8,008 Purchases and sale – Purchases – Sales – Closing balance at January 31, 2017 173,445 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ 8,008 FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Emerging Markets Fund Vehicle Opening balance at November 1, 2016 $ 44,932 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 2,175 Purchases and sale – Purchases – Sales – Closing balance at January 31, 2017 47,107 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ 2,175 - 43 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Responsible Investing Fund Common Stocks Opening balance at November 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sale – Purchases – Sales – Closing balance at January 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ — Alger Responsible Investing Fund Corporate Bonds Opening balance at November 1, 2016 $ 10,518 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sale – Purchases – Sales – Closing balance at January 31, 2017 10,518 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ – Alger Responsible Investing Fund Preferred Stocks Opening balance at November 1, 2016 $ 41,193 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (41,193 ) Purchases and sale – Purchases – Sales – Closing balance at January 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (41,193 ) - 44 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Responsible Investing Fund Warrants Opening balance at November 1, 2016 $ 10,308 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (10,308 ) Purchases and sale – Purchases – Sales – Closing balance at January 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (10,308 ) The following table provides quantitative information about our Level 3 fair value measurements of our investments as of January 31, 2017. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. Fair Value Valuation Unobservable Weighted January 31, 2017 Methodology Input Range Average Alger Spectra Fund Common $ 2,117,615 Income Revenue Multiple 9x-17x N/A Stocks Approach Discount Rate 20-40% 20% Scenario Probability 10-50% N/A Time to Exit 1.1-3.1 Years N/A Preferred 5,541,897 Market Scenario Probability 80-100% N/A Stocks Approach Time to Exit 1.0-2.5 Years N/A Volatility 67.8% N/A Preferred 20,444,299 Income Revenue Multiple 9x-17x N/A Stocks Approach Discount Rate 20-40% 28.88% Scenario Probability 10-50% N/A Time to Exit 1.1-3.1 Years N/A Corporate 15,285 Income Discount Rate 40% N/A Bonds Approach Warrants 0 Income Discount Rate 40% N/A Approach Special 2,715,111 Market Revenue Multiple 3.0x-4.2x N/A Purpose Approach Vehicle Alger Responsible Investing Fund - 45 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Common $ 1,158 Income Discount Rate 40% N/A Stocks Approach Preferred 0 Income Discount Rate 40% N/A Stocks Approach Corporate 10,518 Income Discount Rate 40% N/A Bonds Approach Warrants 0 Income Discount Rate 40% N/A Approach Alger Dynamic Opportunities Fund Common $ 40,164 Income Revenue Multiple 9x-17x N/A Stocks Approach Discount Rate 20-40% N/A Scenario Probability 10-50% N/A Time to Exit 1.1-3.1 Years N/A Preferred 168,415 Market Scenario Probability 80-100% N/A Stocks Approach Time to Exit 1.0-2.5 Years N/A Volatility 67.8% N/A Preferred 1,504,128 Income Revenue Multiple 9x-17x N/A Stocks Approach Discount Rate 20-40% 23.25 Scenario Probability 10-50% N/A Time to Exit 1.1-3.1 Years N/A Income Probability of 0% N/A Approach Success Rights 0 Market Revenue Multiple 3.0x-4.2x N/A Approach Special 173,446 Market Revenue Multiple 3.0x-4.2x N/A Purpose Approach Vehicle Alger Emerging Markets Fund Common $ 47,107 Market Revenue Multiple 3.0x-4.2x N/A Stocks Approach The significant unobservable inputs used in the fair value measurement of the Fund’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On January 31, 2017 there were no transfers of securities between Level 1, Level 2 and Level 3 Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of January 31, 2017, such assets are categorized within the ASC 820 disclosure hierarchy as follows: - 46 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Spectra Fund $ 87,291,423 — $ 87,291,423 — Alger Dynamic Opportunities Fund 6,757,310 — 6,757,310 — Alger Emerging Markets Fund 1,080,565 — 1,080,565 — Alger Mid Cap Focus Fund 928,501 — 928,501 — Alger Responsible Investing Fund 171,792 — 171,792 — Total $ — $ — NOTE 4 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options—The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the three months ended January 31, 2017, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. - 47 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) ASSET DERIVATIVES 2017 LIABILITY DERIVATIVES 2017 Alger Dynamic Opportunities Fund Derivatives not accounted Balance Sheet Balance Sheet for as hedging instruments Location Fair Value Location Fair Value Investments in - $ – Purchased Call Options Securities, at value $ 21,880 Total $ 21,880 $ - For the three months ended January 31, 2017, Alger Dynamic Opportunities Fund had option purchases of $80,439. The effect of derivative instruments on the accompanying Statement of Operations for the three months ended January 31, 2017, is as follows NET REALIZED LOSS ON INVESTMENTS AND OPTIONS Alger Dynamic Opportunities Fund Derivatives not accounted for as hedging instruments Options Purchased Options $ (151,475 ) Total $ (151,475 ) NET CHANGE IN UNREALIZED DEPRECIATION ON INVESTMENTS, OPTIONS Alger Dynamic Opportunities Fund Derivatives not accounted for as hedging instruments Options Purchased Options $ 56,023 Written Options — Total $ 56,023 NOTE 5 — Affiliated Securities: The securities listed below are deemed to be affiliate’s of the Funds because the Funds or affiliates owned 5% or more of the company’s voting securities during all or part of the period ended January 31, 2017. Purchase and sale transactions and dividend income earned during the year were as follows: Shares at Value at October 31, Shares at Dividend January 31, Security 2016 Additions Reductions January 31, 2017 Income 2017 Alger Spectra Fund Common Stocks Choicestream Inc.* 178,292 — — 178,292 — $ 0 Preferred Stocks Choicestream, Inc. 5,303,067 — — 5,303,067 — 0 Class A & Class B* Prosetta Biosciences, 2,912,012 — — 2,912,012 — 9,842,601 Inc.* Corporate Bonds Choicestream, Inc., 838,287 — — 838,287 — 838,287 11.0%, 08/05/18 Warrants - 48 - THE ALGER FUNDS II NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Choicestream, Inc., 838,287 — — 838,287 — 0 6/22/26 Alger Responsible Investing Fund Common Stocks Choicestream Inc.* 3,619 — — 3,619 — 0 Preferred Stocks Choicestream, Inc. 101,034 — — 101,034 — 0 Class A & Class B* Corporate Bonds Choicestream, Inc., 10,518 — — 10,518 — 10,518 11.0%, 08/05/18 Warrants Choicestream, Inc., 10,518 — — 10,518 — 0 6/22/26 Alger Dynamic Opportunities Fund Preferred Stocks Prosetta Biosciences, 41,418 — — 41,418 — 139,993 Inc.* Tolero Pharmaceuticals, 106,120 — — 106,120 — 1,178,993 Inc.* * Non-income producing security. - 49 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrant’s principal executive officer and principal financial officer found Registrant’s disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrant’s management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrant’s internal control over financial reporting occurred during the registrant’s last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 50 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Funds II By /s/Hal Liebes Hal Liebes President Date: March 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: March 27, 2017 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: March 27, 2017 - 51 -
